Title: From Alexander Hamilton to Nicholas Cruger, 24 February 1772
From: Hamilton, Alexander
To: Cruger, Nicholas


Mr. Nicholas Cruger
St Croix February 24 177⟨2⟩
Dr. Sir   ⅌ Lightbourn
Herewith you have duplicate of my two last Letters of the 27 November & 10th Ulto. and I now congratulate myself upon the pleasure of addressing you again, but am sorry I shall be obligd to communicate some dissatisfactory occurrencies.
Your Sloop Thunderbolt arrivd here the 29th of the preceding Month with 41 More Skeletons. A worse parcel of Mules never was seen; she took in at first 48 & lost 7 on the passage. I sent all that were able to walk to pasture, in Number 33. The other 8 could hardly stand for 2 Minutes together & in spite of the greatest care 4 of them are now in Limbo. The Surviving 4 I think are out of Danger, and shall likewise be shortly sent to pasture. I refusd two great offers made me upon their first landing to Wit 70 ps. a head for the Choice of 20, and 15 ps. a Head for the abovementiond Invalids, which may give you a proper idea of the condition they were in. Taking this along with it—that if they had been such as we had reason to hope they would be—I could with pleasure have had £40 round, so unfortunate has the Voyage been. However by sending them to pasture I expect to get £100 round for those now alive. 17 are already gone at that price and as they recruit fast the rest I hope will soon go at the same. I pay 2 ps. a Head Montly for pasturage. The Sloop was 27 days on her passage from the Main—not for want of swiftness, for tis now known she Sails well, but from continual Calms & the little wind she had was quite against her. Capt Newton seemd to be much concernd at his Ill luck tho I believe he had done all in his power to make the voyage Successful. But no Man can command the Winds. The Mules were pretty well chosen & had been once a good parcel. I receivd only a few lines from your Brother: no Sales nor anything else; he excusd himself being Sick. I desird him as directed to furnish the Sloop with a few Guns but she went intirely defenceless to the Main; notwithstanding several Vessells had been obligd to put back to get out of the way of the Launches with which the Coast swarms. When Capt Newton urgd him to hire a few Guns for the Sloop He replied to this effect—that I only had mentiond the matter to him but that you had never said a word about it. This last time I mentiond it again & begd the Captain to hire 4 Guns himself if your Brother did not which he has promisd to do. The Expence will not be above 15. or 20 ps., and one escape may not be followd by a second, neither do I see any reason to run the risque of it. I sent down on your account 10 Hhds Codfish, 8 Hhds Rum, 40 Philad. barrels & 8 Teirces Bread. The Rum Cost 2/7½ & is worth 5 bits a Gallon at Curacoa. I believe those Articles will answer pretty well.
Upon application to Mr Heyns I found I had been misinformd & that Mr Hunter has no Attorney here; whereupon I wrote him a Letter to St Thomas & have sent him three Copys of the Same without receiving any answer. Mr. Ringger is here and is going over in a day or two. I intend to give him a Letter & beg he’ll ask for an answer and send it over. I am a good deal surprisd at Capt Hunters Silence.
Brig Nancys Accounts are inclosd. The Tea is arrivd; it Cost 20¼ Sti, but there is a discount of 4 ⅌ Ct. for prompt payment. I shall send Copy of the Invoice &c. to Mess[rs.] Walton & Cruger. The Lumber you contracted for is arrivd & I am a good deal puzzled to fulfil your engagements; it is rather early you know to receivd & Cash is scarce. Mr Beekman would Ship on freight which would ease the matter but he can receive none yet. However I must manage some how or other. It would be a pity to pay dead freight.
As to introducing Wine, it depends upon Circumstances. There is none here at present and if yours could be brought while the scarcity continues, it would not be difficult to obtain permission to land it. Other-wise it will be impracticable, unless our General who is momently expected should bring any new indulgence concerning that article. But the whole is a chance.
Many changes of Officers are talkd of; in particular tis said Judge Sevel will be superceded by Jeger the informer—& the Collector by the present Comptroler, which is all that occurs to me now. Therefore Ill conclude wishing you safe passage out.
I am   Sir   Your Obdt Serv
AH
